Citation Nr: 0928966	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  04-37 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for restless leg 
syndrome, including as secondary to service-connected 
degenerative disc disease at L5-S1, with annular tear at L4-
L5 and L5-S1, and protruding discs at L4-5 and L5-S1.

2.  Entitlement to an increased rating for degenerative disc 
disease at L5-S1, with annular tear at L4-L5 and L5-S1, and 
protruding discs at L4-5 and L5-S1, currently evaluated as 40 
percent disabling. 

3.  Entitlement to an increased rating for left knee pain, 
residuals, history of torn anterior cruciate ligament, 
currently evaluated as 10 percent disabling. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from December 1988 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted an increased, 40 percent, rating for 
degenerative disc disease at L5-S1, with annular tear at L4-
L5 and L5-S1, and protruding discs at L4-5 and L5-S1; granted 
an increased, 10 percent, rating for left knee pain, 
residuals, history of torn anterior cruciate ligament; and 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss.  This matter further comes before the 
Board from an August 2003 rating decision in which the RO 
denied service connection for restless leg syndrome, 
including as secondary to the service-connected degenerative 
disc disease at L5-S1, with annular tear at L4-L5 and L5-S1, 
and protruding discs at L4-5 and L5-S1.  In his October 2004 
substantive appeal (on VA Form 9) the Veteran requested a 
Travel Board hearing.  In March 2009, he canceled his request 
for such hearing (which had been scheduled for that same 
month).  

In a May 2008 Supplemental Statement of the Case (SSOC), the 
RO found that new and material evidence had been submitted to 
reopen the claim for service connection for bilateral hearing 
loss, and, after considering the claim on the merits, denied 
service connection for bilateral hearing loss.  Thus, with 
regard to Issue #4, the Board notes that before we may reopen 
a previously denied claim, we must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen the prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
aff'd, 83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The Board notes that in November 2008 the Veteran submitted 
additional evidence, without a waiver, in the VA treatment 
records and a private ER record.  Normally, absent a waiver 
from the Veteran, a remand is necessary when evidence is 
received by the Board that has not been considered by the RO.  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Here, however, the VA treatment 
records are duplicates and have already been considered by 
the RO (in the May 2008 SSOC).  With regard to the private 
treatment record dated in January 2008, the Board notes that 
this record is not pertinent to the issue on appeal because 
it relates to the left lower extremity, which is not an issue 
before the Board at this time.  The Board also notes that a 
previously considered VA treatment record, dated just one day 
after the aforementioned private treatment record, further 
supports a finding that the private treatment record dealt 
with neurological symptoms of the left lower extremity, an 
issue which is not before the Board.  Consequently, a remand 
is not necessary.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease at L5-S1, with 
annular tear at L4-L5 and L5-S1, and protruding discs at L4-5 
and L5-S1, is manifested by complaints of chronic pain, 
restriction of range of motion due to pain, and tenderness on 
palpation of the lumbar spine, with no evidence of ankylosis 
or incapacitating episodes.  All neurological manifestations 
in the left lower extremity have been rated separately.  

2.  The Veteran's neurological abnormalities of the right 
lower extremity are productive of no more than mild 
incomplete paralysis of the sciatic nerve.

3.  The Veteran's service-connected left knee disability is 
manifested by no more than complaints of chronic pain, flare-
ups of pain, full range of motion, and minimal to mild 
instability; there has been no showing of arthritis.  

4. By August 1994 rating decision, the RO denied service 
connection for bilateral hearing loss, essentially based upon 
a finding that the Veteran's bilateral hearing loss pre-
existed service and was not aggravated beyond the natural 
progression of the condition during service.  The Veteran did 
not perfect an appeal of the August 1994 determination, and 
it became final.

5.  Evidence received subsequent to the final August 1994 RO 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss, and raises a 
reasonable possibility of substantiating that claim.

6.  On his enlistment examination, the Veteran underwent 
audiological testing which revealed hearing loss disability 
pursuant to VA standards. 

7.  The competent and probative evidence preponderates 
against a finding that the Veteran's pre-existing bilateral 
hearing loss permanently increased in severity as a result of 
military service, nor was bilateral hearing loss incurred in 
service.  

8.  The competent medical evidence is in approximate balance 
as to whether the Veteran's service-connected low back 
disability has aggravated (i.e., worsened) his restless leg 
syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease at L5-S1, with annular tear at L4-
L5 and L5-S1, and protruding discs at L4-5 and L5-S1, have 
not been met at any time during the claim and appeal period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.71a, 
Diagnostic Codes 5235-5243 (2008).

2.  The criteria for a separate 10 percent disability rating 
for neurological abnormalities of the right lower extremity, 
associated with degenerative disc disease at L5-S1, with 
annular tear at L4-L5 and L5-S1, and protruding discs at L4-5 
and L5-S1, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.14, 4.71a, Diagnostic Code 5243, 
4.124a, Diagnostic Code 8520 (2008).

3.  The criteria for a rating in excess of 10 percent for 
left knee pain, residuals, history of torn anterior cruciate 
ligament, have not been met at any time during the appeal 
period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 
4.7, 4.71a, Diagnostic Codes 5256-5261 (2008).

4.  The August 1994 RO rating decision which denied service 
connection for bilateral hearing loss is the last previous 
final disallowance of that claim.  38 U.S.C.A. §§  5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2008).

5.  Evidence received since the August 1994 RO rating 
decision is new and material; thus, the claim for service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

6.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2008).

7.  Giving the benefit of the doubt to the Veteran, his 
restless leg syndrome is proximately due to or the result of 
his service-connected low back disability, by aggravation.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or SSOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regard to the guidelines issued by the Court of Appeals 
for Veterans Claims with regard to increased rating cases and 
mandatory notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Board finds that the July 2008 letter to the 
Veteran was entirely adequate to inform him, or any 
reasonable person for that matter, of what was required, and 
that he needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life.  There is no 
prejudicial error either alleged or shown. 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in May 2003, December 2004, and 
October 2007 that fully addressed the notice elements in this 
matter.  These letters informed the Veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Finally, the Board 
notes the RO sent the Veteran a letter in May 2008 informing 
him of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Moreover, he has 
not demonstrated any prejudicial or harmful error in VCAA 
notice, and any presumption of error as to the first element 
of VCAA notice has been rebutted in this case.  See Shinseki 
v. Sanders, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  

The Board also notes that, in the case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
the claim that were found insufficient in the previous 
denial.  In this case, the Veteran has been informed of the 
evidence necessary to establish his eligibility for VA 
benefits and of the necessity of presenting new and material 
evidence along with that definition. The Board concludes that 
the May 2003 letter received by the Veteran adequately 
complied with the VCAA and subsequent interpretive authority, 
and that he has not been prejudiced by the notice and 
assistance provided.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  VA and private 
treatment records for the Veteran have been obtained.  
Several VA examinations were conducted to determine the 
severity of his service-connected disabilities, and a VA 
examination and opinion were obtained regarding the claims 
for service connection for bilateral hearing loss and for 
restless leg syndrome.  It appears that all obtainable 
evidence identified by the Veteran relative to his claims has 
been obtained and associated with the claims files, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Increased Rating Claims

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2. Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.


1.  Increased rating for degenerative disc disease at L5-S1, 
with annular tear
at L4-L5 and L5-S1, and protruding discs at L4-5 and L5-S1

Received from the Veteran in April 2003 was his claim for a 
rating in excess of 10 percent for his service-connected 
lumbar spine disability.  By June 2003 rating decision, the 
RO granted a 40 percent rating for the service-connected 
lumbar spine disability, pursuant to Diagnostic Code (DC) 
5292 (as in effect at that time).

During the pendency of this claim and appeal, the regulations 
governing the schedular criteria for rating diseases and 
injuries for the spine were revised, effective September 26, 
2003.  38 C.F.R. § 4.71a, DC 5243.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The Board notes that the provisions of DC 
5293 (which pertained to intervertebral disc syndrome) had 
been previously changed, effective from September 23, 2002.  
See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002).  However, those 
changes were later incorporated into the revised regulations 
for rating disabilities of the spine that became effective on 
September 26, 2003. 

The Veteran was provided with the new regulations in the 
August 2004 SOC, and he was afforded a VA examination in 2004 
which considered the criteria in the new regulations.  When 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000 
(April 10, 2000); VAOPGCPREC 7- 2003 (Nov. 19, 2003); 38 
C.F.R. § 3.114(a).  Therefore, prior to September 26, 2003, 
the Board may apply only the previous version of the rating 
criteria; as of September 26, 2003, the Board may apply both 
versions of the rating criteria.

Prior to September 26, 2003, severe limitation of motion of 
the lumbar spine warranted a maximum 40 percent rating.  38 
C.F.R. § 4.71a, DC 5292 (effective prior to Sept. 26, 2003).  
Similarly, prior to September 26, 2003, a maximum 40 percent 
rating was warranted for lumbosacral strain with severe 
symptoms with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (as effective prior to Sept. 26, 2003).  

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
(codified as amended at 38 C.F.R. § 4.71a).  The new 
regulations provide a 40 percent rating for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5237, 
5242.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
2.

With regard to degenerative disc disease, under 38 C.F.R. § 
4.71a, DC 5243, intervertebral disc syndrome (preoperatively 
or postoperatively) is rated under either the General Rating 
Formula for Diseases and Injuries of the Spine (as set out 
above) or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (as set out below), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.

Since the Veteran filed his claims in April 2003, we need 
only consider the current criteria for rating intervertebral 
disc syndrome, which include evaluating either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 40 percent rating is 
warranted for incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six weeks during the previous 12 months.  A 60 
percent rating is warranted for incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the previous 12 months.  38 C.F.R. § 
4.71a, DC 5243.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (1).

Since the Veteran's service-connected lumbar spine disorder 
is rated as 40 percent disabling, a rating in excess of that 
is warranted if there are incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the previous 12 months; or (prior to 
September 2003) evidence of vertebral fracture (DC 5285) or 
evidence of spinal ankylosis (DCs 5286, 5289); or (subsequent 
to September 2003) unfavorable ankylosis of the entire 
thoracolumbar spine. 

The relevant evidence of record includes VA and private 
treatment records, several VA examinations, and statements 
from the Veteran.  In that regard, on VA examination in June 
2003, he complained of low back pain, and reported having 
flare-ups once a month that lasted for a week.  Examination 
of the spine revealed flexion to 45 degrees with pain, 
extension to 0 degrees with pain, and bilateral rotation and 
lateral bending both limited to 10 degrees with pain.  The 
diagnoses included mild degenerative disc disease, C5-6, 
multi-level DJD/DDD T6-T12/L1, advanced DDD L5-S1.

On VA examination in June 2004, the Veteran reported 
gradually worsening back pain since his injury in service.  
He reported daily constant back pain that was so severe he 
took narcotics.  He used a lumbar support.  On examination it 
was noted that he walked rather slowly and stiffly, and 
appeared to be in a significant amount of pain.  Range of 
motion of the lumbar spine was greatly reduced; he had 
forward flexion to 30 degrees, extension to 10 degrees, and 
right and left lateral flexion were to 10 degrees, right 
lateral rotation was to 10 degrees and left lateral rotation 
was to 15 degrees. 

On VA examination in August 2007, the Veteran complained of 
chronic daily low back pain, including flare-up of pain one 
to two times per month and lasting a week.  He claimed that 
during a flare up, he could not do surgical procedures 
because he could not lean down.  He also complained of 
weakness, stiffness, swelling of the left lumbar area, 
fatigue, and lack of endurance.  He reported major flare-ups 
three times a year.  He used a cane, crutch, and back brace.  
He denied bowel or bladder symptoms.  He reported 
constipation from narcotic medications, and that his son put 
on his shoes and socks.  He reported zero incapacitating 
episodes that required bedrest prescribed by a physician and 
treatment by a physician, but indicated he took off at least 
12 times in the past year because of back pain.  He 
complained of radicular pain to the lower extremities.  
Straight leg raising at 20 degrees caused a significant 
increase in back pain.  Sensation was normal to light touch 
and pressure of the lower extremities. On physical 
examination, the Veteran appeared moderately uncomfortable 
and showed marked pain behaviors during examination.  Forward 
flexion of the spine was to 75 degrees, extension was to 20 
degrees, bilateral lateral flexion and bilateral lateral 
rotation were to 15 degrees.  He complained of pain through 
all ranges of motion, with marked facial grimacing and 
reaching toward his back.  The diagnoses included 
degenerative joint and degenerative disc disease of the 
lumbar spine with bilateral L5/S1 radiculopathy.  

A December 2007 VA treatment record showed that the Veteran 
called and reported having 9/10 pain in the legs with severe 
sciatica.  In January 2008 he complained of numbness in the 
right leg.  In April 2008 he complained of pain in the middle 
lower back that constantly radiated to the lower extremities.  
The pain was described as throbbing, pressure, needle sharp, 
but was not associated with weakness.  His pain level was 
6/10, with the highest level being 10/10.  Aggravating 
factors included bending forward, standing, lifting weights 
and sitting for more than 20 minutes.  On physical 
examination he had tenderness at the L5 paraspinal muscles, 
reduced flexion and extension, and pain on extension and 
rotation.  

In summary, the competent relevant medical evidence of record 
shows that the Veteran's lumbar spine disability is 
manifested by a myriad of symptoms, including chronic daily 
pain, with flare-ups, restriction of motion due to pain, 
tenderness on palpation of the lumbar spine, and complaints 
of radiating pain.  There is, however, no evidence of any 
ankylosis of the thoracolumbar spine and (prior to Sept. 
2003) no evidence of any vertebral fracture.  The Board also 
notes as an aside that the range of lumbar motion findings on 
the most recent VA examination in 2007 would not approximate 
the criteria for a 40 percent rating under the pertinent DCs 
5242 and 5243.  In addition, the August 2007 VA examination 
report reflected that the Veteran denied any incapacitating 
episodes.  Prior VA examinations show that, while he reported 
having flare-ups of low back pain, there was no report or 
finding of any incapacitating episodes.  As a result, a 
rating in excess of 40 percent would not be warranted under 
DC 5243, which requires incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  

With regard to neurological manifestations, the Board notes 
that, by August 2004 rating decision, a separate 10 percent 
rating was granted for the Veteran's left lower extremity 
radiculopathy.  A review of the record shows that, while he 
has primarily reported having radicular symptoms in the left 
leg, he has more recently reported pain and numbness in the 
right leg.  The Board therefore finds a separate disability 
rating is warranted for the neurological symptoms of the 
right lower extremity, associated with the service-connected 
low back disability.  In this regard, the evidence reflects 
the Veteran has more recently reported radicular symptoms of 
the right leg, manifested primarily by pain and numbness of 
the right lower extremity.  While VA examinations noted 
essentially normal strength and sensation findings, the 
diagnosis in August 2007 included bilateral L5/S1 
radiculopathy.  The Board therefore finds that his 
neurological manifestations of the right lower extremity 
approximate slight incomplete paralysis of the sciatic nerve, 
and therefore a separate 10 percent disability rating is 
warranted.  See 38 C.F.R. § 4.124a, DC 8520.  The Veteran 
does not otherwise have any associated objective neurologic 
abnormalities, including bowel or bladder impairment, which 
may be rated separately, under an appropriate diagnostic 
code.

The Board has also considered the Veteran's complaints of 
chronic low back pain, limitation of motion with pain, flare-
ups, limits on activities, weakness, and fatigability, and 
potential additional limitation of functioning resulting 
therefrom, under the provisions of 38 C.F.R. §§ 4.40, 4.45 
for all rating codes potentially applicable to his 
disability.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
However, there is insufficient objective evidence (shown on 
either VA examinations or VA treatment records) to conclude 
that his back pain and other associated symptoms cause such 
additional functional limitation as to warrant increased 
compensation pursuant to provisions of 38 C.F.R. § 4.40, 38 
C.F.R. § 4.45, or the holding in DeLuca, supra.  The Board 
finds that the effects of pain and weakness, reasonably shown 
to be due to the service-connected low back disability are 
already contemplated in the 40 percent rating currently 
assigned (for the orthopedic manifestations) and in the 10 
percent ratings assigned for the right and left lower 
extremities (for the neurologic manifestations).  

In addition, while the Veteran has been shown to have 
decreased range of motion of the lumbar spine, with pain, at 
no time have such findings approximated ankylosis, even with 
consideration of the additional functional limitations due to 
pain.  Moreover, on VA examination in August 2007, the 
examiner noted no additional loss of range of motion due to 
pain after three repetitions.  While there was mild 
fatigability, weakness, and lack of endurance due to 
deconditioning, there was no incoordination of the 
thoracolumbar spine.  The examiner indicated that pain on 
repetitive use has the primary functional impact on the 
Veteran's thoracolumbar spine.  However, there is no 
indication that pain, due to disability of the low back, has 
caused functional loss greater than that contemplated by the 
40 percent rating assigned.  And, while his service-connected 
low back disability may be significant, his functional 
impairment would need to be equivalent to ankylosis in order 
for an increased rating to be assigned, and this has not been 
shown or alleged.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 
supra.

In summary, the preponderance of the evidence reflects that 
the Veteran's service-connected lumbar spine disability has 
been no more than 40 percent disabling at any time during the 
pertinent rating period.  Hart, supra.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim for a rating in 
excess of 40 percent must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).

2.  Increased rating for left knee pain, residuals,
  history of torn anterior cruciate ligament

Received from the Veteran in April 2003 was his claim for a 
compensable rating for his service-connected left knee pain, 
residuals, history of torn anterior cruciate ligament.  By 
June 2003 rating decision, the RO granted a 10 percent rating 
for the service-connected left knee disability, pursuant to 
DC 5257.

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent evaluation is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability. 

VA's General Counsel has held that knee arthritis and 
instability may be rated separately under DCs 5003 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  Further, the General Counsel has held that 
separate ratings under DC 5260 (limitation of leg flexion) 
and DC 5261 (limitation of leg extension), may be assigned 
for disability of the same joint.  VAOGCPREC 9-2004.

38 C.F.R. § 4.71a, DC 5260, concerns limitation of leg 
flexion and provides that a 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  38 C.F.R. § 4.71a, DC 5261, pertaining to 
limitation of leg extension, provides that a 10 percent 
rating is warranted where extension is limited to 10 degrees.  
A 20 percent evaluation is for application where extension is 
limited to 15 degrees.  Plate II, which reflects that normal 
flexion and extension of a knee is from 0 to 140 degrees.

The relevant evidence of record includes a June 2003 VA 
examination at which the Veteran complained of pain two to 
three times per week.  If he walked more than one mile he had 
left knee pain and swelling.  He reported rare giving out of 
the knee and no locking.  He wore an elastic brace for pain 
approximately twice a week. He had a slight limp favoring the 
left knee.  The thigh and calf circumferences were equally 
bilaterally.  There was no swelling noted.  There was 
tenderness to palpation of the left knee and slight laxity of 
the anterior ligament noted on drawer sign testing.  Flexion 
of the knee was to 130 degrees without pain and extension was 
to 0 degrees without pain.  The diagnoses included history of 
partial anterior cruciate ligament tear of the knee. 

On VA examination in June 2004 the Veteran reported left knee 
pain since service, and the lateral aspect of the knee 
particularly hurt with ambulation.  He reported walking more 
than a mile caused pain and when he sat for long periods he 
had difficulty with the knee.  His knee did not lock, but 
gave way periodically.  He used a knee support for the past 
year.  On examination it was noted that he walked rather 
slowly and stiffly and appeared to be in a significant amount 
of pain.  Range of motion of the knee was somewhat reduced; 
extension was to 0 degrees, and flexion was to 120 degrees.  
Knee laxity could not be tested due to the Veteran's 
complaint of low back pain.  There was atrophy of the left 
thigh, knee, and calf.  

On VA examination in August 2007, he complained of daily left 
knee pain, with flare ups three to four times a month.  He 
complained of weakness, stiffness, swelling, instability, 
fatigue, and lack of endurance.  Precipitating factors for 
knee pain included extended walking, standing, or sitting.  
He reported his left knee buckled one to two times per month, 
but denied heat, redness, and locking.  He wore heated braces 
and used a cane one to two times a month for flare-ups of 
pain.  He complained of severe flare-ups of knee pain, once 
weekly, for about an hour or two.  He indicated he never had 
a knee dislocation.  He reported he was not able to carry out 
activities at home such as mowing the law, taking out trash, 
cooking, etc. due to his knees and back.  Examination showed 
full range of motion of the left knee, and no ligament laxity 
to varus or valgus stress at zero and 30 degrees flexion.  
Anterior and posterior drawer signs were negative.  The left 
knee was noted to be stable without subluxation or ligament 
laxity.  The diagnoses included chronic left knee strain, 
without evidence of laxity of the anterior cruciate ligament.  

Based on the preceding evidence, the Board concludes that the 
criteria for a rating in excess of 10 percent for the 
service-connected left knee disability have not been met.  In 
that regard, during the entire rating period the Veteran has 
never demonstrated limited flexion or extension which 
warrants an evaluation higher than 10 percent.  In addition, 
his right knee disability does not involve two or more major 
or minor joints.  Therefore, the Board finds that an 
evaluation in excess of 10 percent is not warranted under DCs 
5003, 5260, or 5261, for the time period in question.

The service-connected left knee disability has been rated as 
10 percent disabling under DC 5257, which provides that 
recurrent subluxation or lateral instability of the knee 
warrants a 10 percent disability rating when slight and a 20 
percent disability rating when moderate.  The terms 
"slight," "moderate," and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In evaluating the Veteran's claim, the Board notes that his 
current symptomatology does not support a higher, or even 
compensable, evaluation under DC 5257.  In this regard, the 
Board again notes that there has been objective evidence of 
minimal laxity and instability in the left knee on prior VA 
examinations, and on the most recent VA examination in 2007, 
there was no evidence of laxity.  He has reported wearing a 
knee brace for flare-ups of pain a few times a month, and 
that his knee locked up.  But he has denied dislocating his 
knee.  A review of the record shows no other competent 
medical evidence of record that he has experienced 
instability that more nearly approximates moderate 
instability as contemplated in DC 5257.  Therefore, the Board 
finds that any recurrent subluxation or instability the 
Veteran may experience in his left knee is no more than 
slight and, thus, warrants no more than a 10 percent rating 
under DC 5257.

In an effort to afford the Veteran the highest possible 
disability rating, the Board has evaluated his left knee 
disability under all other appropriate diagnostic codes.  
However, he has never been diagnosed with or been shown to 
have ankylosis of the knee, impairment of the tibia and 
fibula, or genu recurvatum (hyperextended knee). Therefore, 
38 C.F.R. § 4.71a, DCs 5256, 5262, and 5263 (2007) are not 
for application.  DC 5259 is not applicable as it provides a 
maximum 10 percent rating for symptomatic removal of 
semilunar cartilage.  Under DC 5258, a 20 percent evaluation 
is warranted where the semilunar cartilage is dislocated with 
frequent episodes of locking, pain, and effusion into the 
joint.  In this context, the Board notes that while the 
Veteran has reported episodes of pain and locking in the 
past, but on the most recent VA examination he denied 
locking.  Moreover, there has been no objective medical 
evidence of dislocation or effusion in the left knee joint.  
Therefore, DC 5258 is not applicable.  Finally, the Board 
notes that x-rays of the left knee taken in 2003 and 2005 
have been negative and show no arthritis.  Indeed, the 
Veteran has reported that he was never told he had arthritis.  
Accordingly, a separate rating for arthritis (and for left 
knee instability) is not warranted.

The Board has also considered DeLuca v. Brown, supra, in 
reaching its conclusion in this case, but concludes that the 
Veteran's functional loss due to pain is adequately covered 
by the current 10 percent rating.  He has not identified any 
functional limitation which would warrant a higher rating 
under any applicable rating criteria.  In fact, even with 
complaints of pain and weakness, the clinical record reflects 
his ability to fully flex and extend his left knee, from 0 to 
140 degrees, and no loss of range of motion due to repetitive 
movements.  On VA examination in 2007, the examiner noted no 
additional loss of range of left knee motion after repetitive 
movements, and no evidence of fatigability, weakness, lack of 
endurance, or incoordination in the left knee.  Thus, the 
Board notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
have been considered, but they do not provide a basis for the 
assignment of a higher rating under these circumstances.  The 
Board is required to consider the effect of pain when making 
a rating determination, and has done so in this case, but the 
Rating Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In summary, the preponderance of the evidence reflects that 
the Veteran's service-connected left knee disability has been 
no more than 10 percent disabling at any time during the 
pertinent appeal period.  Hart, supra.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim for a rating in 
excess of 10 percent must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

3.  Extraschedular Consideration

The Board also finds that the Veteran's disabilities do not 
warrant referral for extraschedular consideration.  In 
exceptional cases where schedular disability ratings are 
found to be inadequate, consideration of an extraschedular 
disability rating is made.  38 C.F.R. § 3.321(b)(1).  There 
is a three-step analysis for determining whether an 
extraschedular disability rating is appropriate.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability and the established 
criteria found in the Rating Schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalization).  If 
the factors of step two are found to exist, the third step is 
to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected back and leg disabilities, to include the service-
connected neurological manifestations of the lower 
extremities, is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's disabilities 
with the established criteria found in the rating schedule 
for such disabilities shows that the rating criteria 
reasonably describe the disability level and symptomatology.  
Indeed, as noted above, on the most recent VA examination, 
his service-connected back and left knee disabilities barely 
approximated the criteria for their respective ratings 
assigned.  

The Board further observes that, even if the available 
schedular evaluation for the disabilities ares inadequate 
(which they manifestly are not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that he has required frequent hospitalizations for his back 
or left knee disabilities.  There is not shown to be evidence 
of marked interference with employment due to this 
disability.  In that regard, he has reported he works as a 
general dentist, and has claimed that his back and knee 
disabilities affect his work.  He initially reported he 
worked full time.  In August 2003, he reported he had a 
private practice, but had some restrictions with how much he 
could practice.  On the August 2007 VA examination he 
reported he worked part time as a dentist, 45.5 hours every 
two weeks.  He reported he worked with some restrictions due 
to his pain and injury, and had to rest periodically during 
the workday to restore circulation to his legs. He found it 
hard to position himself in the dentist chair.  On a December 
2007 VA examination, it was noted that the Veteran worked 
part time and that his back and hip problems and his 
psychological state affected his ability to work.  Thus, the 
Veteran's statements during the appeal period do not indicate 
that his service-connected back or leg disabilities caused 
him "marked" interference with employment (beyond that 
contemplated by the applicable rating criteria) or frequent 
hospitalizations, or other factors of like gravity such that 
application of the regular schedular standards is rendered 
impracticable. 

As the Court held in Thun, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required."  Thun v. 
Peake, supra, at 115.  

In short, there is nothing in the record to indicate that the 
service-connected back and left disabilities caused 
impairment with employment during the appeal period under 
consideration over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.


III.  New and Material Evidence - Claim to Reopen

To reopen a claim following a final decision, the Veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

By August 1994 rating decision, the RO denied service 
connection for bilateral hearing loss, essentially based upon 
a finding that the Veteran's bilateral hearing loss pre-
existed service and was not aggravated beyond the natural 
progression of the condition during service.  The Veteran did 
not appeal the August 1994 determination, and therefore it 
was final.

The evidence of record at the time of the August 1994 rating 
decision included STRs and a VA examination.  The STRs showed 
that on his enlistment examination in October 1988, his right 
and left ears had a pure tone threshold of 40 decibels at 
4000 hertz (Hz).  An August 1989 audiogram showed a pure tone 
threshold of 55 decibels at 4000 Hz and his left ear had a 
pure tone threshold of 50 decibels at 4000 Hz.  On his 
separation examination in April 1993, his right ear had a 
pure tone threshold of 55 decibels at 4000 Hz and his left 
ear had a pure tone threshold of 45 decibels at 4000 Hz.  He 
was assigned a hearing profile of "3", and he was to 
undergo a follow-up hearing consultation.  In May 1993 he was 
seen by audiology service, and it was noted that his hearing 
loss existed prior to service.  He was found to have  
moderate high frequency hearing loss in both ears.  The May 
1994 VA examination report showed that the Veteran had some 
hearing loss, and he reported he had been told he had the 
hearing of a 70-year-old and he wore hearing aids when doing 
his dental work.  

Evidence submitted subsequent to the August 1994 RO rating 
decision includes VA and private treatment records, and 
several statements from the Veteran.  On a July 2007 VA 
examination, the Veteran was found to have bilateral hearing 
loss disability pursuant to VA standards.  38 C.F.R. § 3.385.  
The VA examiner was asked to render an opinion regarding 
whether there was aggravation of the Veteran's hearing loss 
in service, beyond the natural progression.  The examiner 
opined that it was "less likely as not (50/50 probability) 
aggravated", acknowledging that the Veteran had a 
significant high frequency sensorineural hearing loss at 
enlistment.  The examiner indicated that the Veteran's 
hearing loss had not progressed significantly since 
enlistment, and he had been exposed to dental drills for many 
years as a civilian.  The examiner also noted that some of 
the high frequency hearing loss is more likely than not due 
to presbycusis, based on the Veteran's case history and 
configuration of the audiogram. 

This evidence is new, in that it has not been previously 
considered and is not cumulative.  This evidence is also 
material to the claim for service connection for bilateral 
hearing loss, as it addresses the issue of whether the 
Veteran's pre-existing bilateral hearing loss was aggravated 
during service, and therefore does relate to an unestablished 
fact necessary to substantiate the claim.  Moreover, this 
letter raises a reasonable possibility of substantiating the 
claim, as it pertains to the significant question of whether 
the Veteran's bilateral hearing loss increased in severity in 
service, beyond the normal progression.  

Therefore, the Board agrees with the RO's conclusion that new 
and material evidence has been submitted since the August 
1994 RO decision, and we conclude that the claim for service 
connection for bilateral hearing loss is reopened.  Noting 
that the RO has already considered the Veteran's claim on the 
merits, the Board will proceed with the appeal, and address 
the merits as well, without any prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

IV.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation and 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence). 

1.  Service Connection for Bilateral Hearing Loss 

The Veteran contends that his pre-existing bilateral hearing 
loss was aggravated during his active duty service.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  Mere 
history provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation of 
that disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disability or disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Independent 
medical evidence is needed to support a finding that the pre-
existing disorder increased in severity in service.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service. 38 C.F.R. § 3.306(b).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent service.  38 C.F.R. § 
3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt, supra.

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as recently interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 
3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VA may show 
a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition. 38 U.S.C.A. § 1153.  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Consistent with the Cotant decision and the General Counsel 
opinion, the language of the aforementioned regulation at 38 
C.F.R. § 3.304(b) (2004) was amended during the pendency of 
this claim and appeal, effective May 4, 2005.  See 70 Fed. 
Reg. 23,027- 29 (May 4, 2005) (now codified at 38 C.F.R. § 
3.304(b) (2008)). As noted above, the amended regulation 
requires that VA, rather than the claimant, bear the burden 
of proving that the disability at issue pre-existed entry 
into service, and that the disability was not aggravated by 
service, before the presumption of soundness on entrance into 
active service may be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant (although in this 
case there is no dispute as the existence of the pre-service 
condition).

After reviewing the pertinent evidence, the Board concludes 
that the Veteran's bilateral hearing loss clearly and 
unmistakably pre-existed service, and therefore the 
presumption of soundness does not apply.  Because bilateral 
hearing loss was noted at enlistment, the issue of whether 
his hearing loss was aggravated during service must be 
addressed.  

Review of the record does not support a finding that the 
Veteran's bilateral hearing loss was aggravated during 
service.  STRs do show that from the time of enlistment to 
the time of separation, his right ear pure tone threshold of 
shifted from 40 to 55 decibels at 4000 Hz and his left ear 
pure tone threshold shifted from 40 to 45 decibels at 4000 
Hz.  On a VA examination in May 1994, he reported he wore 
hearing aids when he did his dental work.  A private 
audiological evaluation dated in November 2003 appears to 
show that the Veteran's pure tone thresholds at 4000 Hz had 
again shifted upward.  He continued to complain of hearing 
problems.  There is probative and persuasive medical evidence 
speaking to this issue.  Although somewhat awkwardly worded, 
on a July 2007 VA examination, the examiner opined that the 
Veteran's bilateral hearing loss was "less likely as not 
(50/50 probability) aggravated", acknowledging that the 
Veteran had a significant high frequency sensorineural 
hearing loss at enlistment.  The examiner explained that the 
Veteran's hearing loss had not progressed significantly since 
enlistment, and he had been exposed to dental drills for many 
years as a civilian.  The examiner also noted that some of 
the Veteran's high frequency hearing loss was more likely 
than not due to presbycusis, based on his case history and 
configuration of the audiogram.  There is no competent 
evidence to the contrary, and no competent evidence showing 
that the Veteran's bilateral hearing loss increased in 
severity, beyond the natural progression of the condition, 
during active duty.  The above opinion is found to be 
persuasive, as it was based upon review of the Veteran's 
records and was supported by specific rationale.  

With regard to the Veteran's contentions, the Board 
acknowledges that he is competent to state that he had 
hearing loss in service, however, his statements are not 
competent to establish that his pre-service hearing loss 
underwent a permanent increase in severity as a result of his 
service.  Espiritu, supra.   

After a review of the evidence, the Board concludes that the 
Veteran's bilateral hearing loss clearly and unmistakably 
pre-existed service, that it clearly and unmistakably 
underwent no permanent increase (aggravation) during active 
service.  In sum, there is no support for a grant of service 
connection for bilateral hearing loss.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

2. Service Connection for Restless Leg Syndrome

The Veteran contends that his restless leg syndrome (RLS) was 
caused by, or has been aggravated by, his service-connected 
degenerative disc disease at L5-S1, with annular tear at L4-
L5 and L5-S1, and protruding discs at L4-5 and L5-S1.  

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).  
When service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  See id.

During the pendency of this claim and appeal, an amendment 
was made, effective from October 10, 2006, to the provisions 
of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of secondary service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, the Board will 
consider both the old and the revised provisions of 38 C.F.R. 
§ 3.310(b) in considering the claim for service connection 
for RLS.

The pertinent evidence of record shows that on VA examination 
in August 2003 the Veteran reported he developed leg cramping 
which required movement of the legs during the nighttime in 
2002.  He complained of intermittent cramps, shaking of the 
legs which lasted for one hour and interrupted his sleep.  
The examiner diagnosed RLS by history, and opined that it was 
not at least as likely as not that such condition was related 
to the service-connected left knee. 

On VA examination in June 2004, the Veteran reported he had 
suffered with RLS for the past three years, and that when he 
went to sleep at night he had shaking of the leg for an hour.  
This affected both legs, and he had an uncontrollable feeling 
of high energy in his legs, and he had to get up and walk 
around.  He had been given medications, but this did not 
help, and he indicated his doctors felt it was probably a 
neurogenic disorder from his spine.  The examiner opined that 
the etiology of RLS was not known with any degree of medical 
certainty, and that there was intriguing research on this 
topic in which individuals who have had lumbar injections 
have developed restless leg syndrome.  The examiner cited 
other research, and opined that the Veteran's medical history 
was quite clear that his physical stress to his lumbar spine 
worsened his restless leg syndrome.  The VA examiner further 
opined that the Veteran was likely experiencing cramping and 
spasm of both legs associated with disc disease, which was 
aggravating or worsening the symptoms experienced by his 
restless leg disorder.

The Board initially notes that there is no contention or 
evidence that the Veteran's RLS was manifested in, or 
directly caused by, service.  He has reported that its onset 
was in approximately 2002.  At issue, however, is whether his 
non-service-connected RLS is related to his service-connected 
low back disability.  With regard to this determination, 
there are two pertinent professional opinions of record - the 
VA examiner's opinions in August 2003 and July 2004.  Having 
reviewed these two opinions (as detailed above), the Board 
finds that each is thorough, well-researched, and detailed.  
It does not appear that either examiner provided the Veteran 
with anything less than a complete and thorough examination.  
Two different opinions were proffered with regard to whether 
RLS is related to the Veteran's left knee.  However, it was 
only the July 2004 VA examiner's report which addressed the 
issue of a link between the Veteran's service-connected low 
back disability and his RLS. 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In that regard, the 
Board finds that the evidence in this case is in relative 
equipoise as to whether the Veteran's RLS may be related to 
his service-connected disability.  That is, the evidence in 
support of the claim is approximately equal to the evidence 
against his claim.  In these instances, the reasonable-
doubt/benefit-of-the-doubt doctrine is invoked.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).  

Accordingly, without finding error in the RO's action, the 
Board will exercise its discretion to find that the evidence 
is in approximate balance and conclude that the claim for 
service connection for RLS, as secondary to the service-
connected low back disability by aggravation, may be granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In granting service connection, the Board is aware that the 
Veteran was previously granted service connection for 
radiculopathy of the left lower extremity and assigned a 10 
percent rating, and that herein service connection has been 
granted for neurological manifestations of the right lower 
extremity.  A review of the record tends to show that the 
Veteran's RLS manifests symptoms that may be the same, as or 
overlap with, symptoms exhibited in his service-connected 
lower extremities.  In that regard, the Board notes that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Although 
38 C.F.R. § 4.14 and Esteban do not affect the granting of 
service connection, such matters will need to be addressed by 
the RO in determining the appropriate disability rating to be 
assigned.


ORDER

A rating in excess of 40 percent for degenerative disc 
disease at L5-S1, with annular tear at L4-L5 and L5-S1, and 
protruding discs at L4-5 and L5-S1, is denied. 

A separate 10 percent disability rating for neurological 
manifestations of the right lower extremity is granted.

A rating in excess of 10 percent for left knee pain, 
residuals, history of torn anterior cruciate ligament, is 
denied. 

The reopened claim of service connection for bilateral 
hearing loss is denied. 

Service connection for restless leg syndrome is granted.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


